Citation Nr: 1310269	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  07-03 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for gastritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from July 1979 to July 1982 in the United States Army, and from October 1985 to October 1992 in the United States Coast Guard. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from a February 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), that denied the appellant's claim of entitlement to a disability rating in excess of 10 percent for gastritis.  The rating action also granted the appellant's claim for entitlement to service connection for hypertension and assigned the same a noncompensable disability rating. 

Subsequently, the appellant was notified of that the February 2005 action and he appealed to the Board asking that higher disability ratings be assigned for his service-connected gastritis and hypertension.  The appellant was scheduled to appear before the Board via videoconference before a Veterans Law Judge, seated at the Board's Central Office in Washington, D.C., on June 21, 2010.  By a letter to the RO, dated on June 21, 2010, the appellant's representative sought sixty days to submit additional medical evidence.  The Board notes that, to date, no additional medical evidence has been received.  While the June 21, 2010, letter does not state as such, there is a notation in the administrative documents associated with the claims file that indicates that the appellant cancelled his appearance before the Board.  As such, the appellant's request for a hearing is deemed to be withdrawn.  See 38 C.F.R. § 20.703 (2012).

After further review of the claim, the Board, in December 2010, remanded both issues to the RO via the Appeals Management Center (AMC), in Washington, DC.  The purpose of that remand was to obtain possibly missing medical treatment records and new examinations of the appellant with respect to his gastritis and hypertension.  The claim was returned to the Board for review.

Subsequently, the Board found that the AMC substantially complied with the mandates of the Board's remand instructions and proceeded to review and decide the claim based on the evidence that was of record.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Upon a thorough review of the voluminous records associated with the claim, the Board issued a Decision/Remand in December 2012.  In that action, the Board denied the appellant's claim for entitlement to an increased evaluation for hypertension and remanded the remaining issue involving gastritis to the AMC for further development.  The claim has since been administratively recalled from the AMC for further processing.   


FINDINGS OF FACT

On January 23, 2013, prior to the promulgation of a decision in the appeal, the appellant notified the Board/VA that he was withdrawing his appeal on the issue of entitlement to a disability evaluation in excess of 10 percent for gastritis.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of entitlement to a disability evaluation in excess of 10 percent for gastritis have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2012).  Withdrawal may be made by the appellant or by his or his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2012). 

As noted, in December 2012, the Board issued a Decision/Remand on the issues on appeal.  The first issue, involving an increased evaluation for hypertension, was denied, and the second issue was remanded to the AMC for the purpose of obtaining additional medical evidence.  In January 2013, after the remaining issue had been forwarded to the AMC for further processing, the appellant notified the Board by letter that he was withdrawing his appeal with respect to the issue of entitlement to a disability evaluation in excess of 10 percent for gastritis.  As the appellant has withdrawn this appeal, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appellate issue and it is dismissed.


ORDER

Entitlement to a disability evaluation in excess of 10 percent for gastritis is dismissed.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


